                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

ARTHUR A. KAYE                                                                     PLAINTIFF

v.                            Case No. 4:17-cv-000117-KGB

ALLSTATE INSURANCE
COMPANY                                                                           DEFENDANT

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Arthur A. Kaye’s complaint is dismissed without prejudice. The relief sought is denied.

               So ordered this 12th day of July, 2019.


                                                         ________________________________
                                                          Kristine G. Baker
                                                          United States District Judge
